Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art searched and made of record fails to anticipate or make obvious the claimed invention.  Specifically, the prior art searched and made of record fails to teach the amended limitation(s) in the independent claims in combination with the other elements of the independent claims.  Further, the amended limitation(s) in the independent claims in combination with the other elements of the independent claims provides a scope that is beyond the abstract and are significantly more than a generic computer implementation of an otherwise abstract process.
An interview was conducted on January 4, 2022 with the applicant and potential amendment to claims was discussed.
The prior art made of record is considered pertinent to applicant's disclosure but fails to anticipate or make obvious the claimed invention.
Allen et al. (U.S. Pre-Grant Publication No. 2006/0163338, hereinafter referred to as Allen) teaches a method of data retrieval in an enterprise portal application comprising:
receiving, in a data access layer, a request for object data from a business logic layer;
Allen teaches receiving a request for objects or metadata as a multidimensional expression issued by a client application to a PivotTable Service (Paras. [0110] and [0121])
validating, by a schema layer in communication with the data access layer, that cache data of a cache and database data of one or more databases of the enterprise portal application are synchronized,
Allen teaches “on each request for data or metadata, PivotTable Service validates the version information in the client cache for the object or objects referenced in the request against the version information in the server cache. If the versions in the client cache and server cache match, no request for data is made and PivotTable Service supplies the necessary information directly from the client cache. If the versions do not match, however, the referenced objects in the client cache are invalidated” (Para. [0121)). By comparing versions in the client cache and server cache for a match, Allen is teaching a validation that the client cache data and the database data behind the server cache are synchronized when the versions match.
wherein:
the cache data represents database data in a database schema of the database, the cache data comprising table data and index data of the one or more databases of the enterprise portal application,
Allen teaches loading objects into the client cache (Para. [0120]) and “one difference between the server cache and the client cache is that, to PivotTable Service, only cubes are cached” where the client cache dimension sub trees used by cubes in the client cache (Para. [0123]). Allen further teaches “indexed views used by partitions in real-time cubes are used only for retrieval and aggregation purposes” (Para. [0110]).  Therefore, Allen teaches the client cache data representing database data and comprises table data and index data of one or more databases.
the schema layer comprises database schema objects for representing the schema of the one or more databases,
Allen teaches an XML objects for representing the schema of data being stored in persistent storage (Para. [0043]).
the schema layer is configured to generate the cache data representing the database data in the database schema;
Allen teaches generating the cache data representing the database data in the database schema by teaching publishing the data for use “by one or more business applications” (Para. [0021]) and generating objects to be loaded into the client cache (Para. [0120]).
retrieving, if the cache is validated, the cache table data from the cache data; and
Allen teaches “if the versions in the client cache and server cache match, no request for data is made and PivotTable Service supplies the necessary information directly from the client cache” (Para. [0121]).
returning the object data to the business logic layer, the object data corresponding to the retrieved cache table data.
Allen teaches “if the versions in the client cache and server cache match, no request for data is made and PivotTable Service supplies the necessary information directly from the client cache” (Para. [0121]).


Allen teaches all of the elements of the claimed invention as recited above except:
wherein the database schema objects are created by calling each respective one of the databases directly and retrieving a structure of each respective one of the databases; wherein the design components of the database structure are represented using object-oriented programming; and wherein an instance of each database schema object retrieved fully defines the schema of each respective one of the databases;




Carey et al. (U.S. Patent No. 6,457,020, hereinafter referred to as Carey) teaches query optimization using a multi-layered object cache and an object-oriented query for retrieving data from a database into the object cache.

Bournonnais et al. (U.S. Pre-Grant Publication No. 2016/0275150, hereinafter referred to as Bournonnais) teaches comparing a sub-set of rows of data of a source database table and a corresponding block from a target database table, obtains a statistical value associated with each block, comparing the statistical values for the corresponding source and target block, and determining a consistency evaluation based on the comparing results (Abstract). Bournannais further teaches generating a statistic of a total database row count for comparing row data by teaching “instead of comparing all the records in a table or all the columns of a table, a sampling of table data is used….for example, a ‘select count(*)’ statement (e.g., fetch records only for counting) can be cheaper than ‘select *’ (select all) statement in terms of CPU time because less data needs to be passed at the higher level of the runtime stack (interface) and hence shorter instruction path length” (Para. [0106]).

Zhang et al. (U.S. Patent No. 6,553,409, hereinafter referred to as Zhang) teaches using a timestamp and/or entity tag to test whether the content has changed and, if the content has not changed, the server response with a ‘not modified’ response, otherwise the server provides the modified content” (Col. 7 Lines 17-29).

Aust (U.S. Pre-Grant Publication No. 2006/0155776) teaches a system and method that synchronizes cached files and directories with a server's files and directories via a layered architecture, by collapsing state information into an index into a fixed set of known states, and looking up the action that synchronizes that state. synchronization controller requests a subsystem to evaluate a local cache and remote file system to generate state flags for each item considered for synchronization.  The synchronization controller processes the state information to identify a selected table from among a plurality of tables that contain the fifty values, and uses other flags to compute an index into the table.  The selected table contains values that index into an action table containing actions that specify an operation set that is requested to synchronize the particular state scenario.

Whitehead et al. (U.S. Pre-Grant Publication No. 2014/0181016) teaches backing up a client data set on a computer by generating a manifest of client data, storing the manifest on a remote server, and comparing a snapshot of the manifest to the remote server data set and synchronizing the client dataset if a difference is detected.

Pillai et al. (U.S. Pre-Grant Publication No. 2015/0256603) teaches aggregating and providing data from one or more enterprise systems to one or more mobile devices comprising a middleware server in communication with one or more mobile devices and a cache server 208 (Figure 2) where the cache server is verified (Para. [0037]) and transformed data received from the cache server 208 is also validated (Para. [0052]).

Watson et al. (U.S. Pre-Grant Publication NO. 20160124993) teaches object validation of changes on-the-fly during cache transactions.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F MAY whose telephone number is (571)272-3195.  The examiner can normally be reached on Monday-Friday 9:30am to 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R. F. M./
Examiner, Art Unit 2154
3/11/2022

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154